I disagree with that part of the opinion being handed down in this case which holds that the claim of loss or impairment of earning capacity forming part of plaintiff's claim for damages is a claim inuring to the benefit of the community existing between plaintiff and her husband, and is recoverable by him alone as head and master of the community.
Article 2402 of the Civil Code prescribes what property shall belong to the community, and by the amendment of this article by Act 68 of 1902, the following provision was added to this article: "But damages resulting from personal injuries to the wife shall not form part of this community, but shall always be and remain the separate property of the wife and recoverable by herself alone."
In my opinion, this amendment has given to the wife and to the wife alone the right to recover all damages to her resulting from personal injuries sustained by her. Where these personal injuriesresult in her loss of earning capacity, that is a damage which she sustains as a result of the injuries, and I think under the wording of the amending act, as well as its obvious purpose, it was intended to make the damage in loss of earning capacity on the part of the wife resulting from the personal injury her separate property and recoverable by her alone.
I therefore respectfully dissent from that part of the opinion and decree. *Page 481